DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Prosecution History 
Claims 1-17 of U.S. Application No. 16/655,730 filed on 10/17/2019 have been examined.
The amendment filed on 11/03/2021 has been entered and fully considered.
Claims 1, 7-10, and 16-17 have been amended.
Claims 4-6 and 13-15 has been canceled.
Claims 18-19 have been newly added. 
Claims 1-3, 7-12, and 16-19 are pending in Instant Application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/02/2021 and 11/03/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Response to Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments and arguments with respect to claims 1-17 have been fully considered and are 
In regards to rejection under 35 U.S.C. § 112 (b): Applicant’s amendments and arguments with respect to claims 6-7 and 15-16 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 112 (b) to claims 6-7 and 15-16 have been withdrawn.
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-15 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-15 have been withdrawn.

Allowable Subject Matter
Claims 1-3, 7-12, and 16-19 are allowed over the prior art of record.
As per claims 1, 9, and 10, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious wherein a failure of the UAV occurs while the UAV is executing the navigation plan in one of the at least one first sub-segment or one of the at least one second sub-segment, wherein the navigation plan, when executed by the UAV, causes the UAV to: deploy the PDS upon the failure of the UAV when the failure of the UAV occurs in one of the at least one first sub-segment; and avoid deploying the PDS upon the failure of the UAV when the failure of the UAV occurs in one of the at least one second sub-segment..
Claims 2-3, 7-8, and 18 depend from claim 1 and claims 11-12, 16-17, and 19 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662